Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered November 20, 2003, which, to the extent appealed from as limited by the briefs, denied defendants’ motion to dismiss the first, second and fourth causes of action in the complaint, unanimously affirmed, without costs.
Giving plaintiffs the benefit of every possible favorable inference (Leon v Martinez, 84 NY2d 83, 87-88 [1994]), we conclude that the complaint stated causes of action for negligence and negligent infliction of emotional distress in interfering with the burial of plaintiffs’ decedent’s body (see Massaro v O’Shea Funeral Home, 292 AD2d 349 [2002]; Augeri v Roman Catholic Diocese of Brooklyn, 225 AD2d 1105 [1996]). Even if applicable to this contract, which did not mention the provision of perpetual care, the claim for breach of contract was based on documentary evidence that sufficiently satisfied the statute of frauds. Concur—Tom, J.P., Andrias, Sullivan, Williams and Gonzalez, JJ.